A rehearing was granted and the case reargued. We have again considered the record and briefs and we adhere to our former opinion. Counsel for plaintiffs has emphasized both in the briefs and oral argument the fact that the plaintiffs are instrumentalities of the United States. By bringing this action the plaintiffs appeal to the equitable powers of the courts of this state. The transaction, whence springs the plaintiff's right to relief, is essentially private in character. It is a loan of money to a private individual secured by mortgages upon his private property. We have, therefore, applied equitable principles and have determined that the plaintiffs are entitled to equitable relief without regard to the status of the plaintiffs as instrumentalities of the Federal Government. Equity bears upon the transactions of such instrumentalities with the same gravity as upon those of private citizens.
CHRISTIANSON, Ch. J., and BURR, NUESSLE, and BURKE, JJ., concur.